Citation Nr: 1024506	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for traumatic injuries 
to both feet.

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral pes 
planus.

3. Whether new and material evidence has been presented to 
reopen a claim of service connection for a chronic left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veterans claims file 
is now in the jurisdiction of the Oakland, California RO.

In October 2004 a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of this hearing is of 
record.  

The case was previously before the Board in May 2007 when it 
was remanded for further development, specifically to ask the 
Veteran to clarify the issues on appeal before the Board and 
to schedule him for a hearing on the clarified issues.  As 
explained in the May 2007 remand, the procedural history of 
the case was unclear regarding what issues the Veteran was 
appealing.  In a March 2008 statement, the Veteran's 
representative clarified that the Veteran was appealing to 
reopen claims of service connection for bilateral pes planus 
and a chronic left ankle disability.  The Board has 
characterized the issues according to this clarification.  

The Veteran was scheduled for a Travel Board hearing in March 
2010; however, he failed to appear for the hearing.  

As noted, the record contains numerous procedural 
inconsistencies regarding the RO's readjudication of the 
Veteran's claims.  As a result, it is unclear whether the 
Veteran has perfected appeals of the claims for pes planus 
and a left ankle disability.  The record reflects the RO 
issued a Statement of the Case (SOC) in May 2004 that 
addressed the issue of service connection for traumatic 
injuries to both feet.  This SOC did not specifically state 
that it was addressing claims related to pes planus or the 
left ankle; however, the evidence listed as having been 
considered in preparation of the SOC reveals lay statements 
and medical records that address pes planus and left ankle 
injuries.  In July 2004, the Veteran submitted a Substantive 
Appeal indicating that he was appealing all issues listed on 
the SOC; he specifically noted that he believed his flat feet 
started to bother him in service.  At the October 2004 DRO 
hearing, the Veteran provided testimony on pes planus and a 
left ankle disability.

A December 2004 Supplemental SOC (SSOC) readjudicated pes 
planus and left ankle claims and in the accompanying notice 
letter indicated that the SSOC contained changes or additions 
to the original May 2004 SOC.  The SSOC also indicated that 
the Veteran did not have to take any further action to 
complete his appeal of the issue regarding pes planus and 
stated that the RO was scheduling him for an examination of 
his left ankle.  A subsequent February 2005 SSOC also 
readjudicated the pes planus and left ankle claims and stated 
that it contained changes and additions to the May 2004 SOC 
and December 2004 SSOC.  It stated that the Veteran had 60 
days to comment on the SSOC, but indicated that he did not 
have to take further action before his appeals of these 
issues would be transferred to the Board.  

The Board notes that an SSOC should not be used to announce 
decisions on issues not previously addressed in an SOC.  
38 C.F.R. § 19.31.  It is appropriate to issue an SSOC when 
the RO receives additional evidence after an SOC but before 
it sends the case to the Board; when there is a material 
defect in an SOC; or for any other reason that makes the RO 
determine an SOC or a prior SSOC is inadequate.  Id.  Because 
the RO issued SSOCs in December 2004 and February 2005 
instead of an SOC, it appears the RO determined that the 
original May 2004 SOC readjudicated the claims relating to 
pes planus and a left ankle disability, but that it did so 
inadequately.  As previously noted, the May 2004 SOC 
considered evidence that discussed pes planus and the left 
ankle disability.  

Due to these procedural inconsistencies, which have occurred 
as a result of actions by the RO, and the lengthy period of 
time this appeal has been pending, the Board resolves any 
reasonable doubt in the Veteran's favor and construes the May 
2004 SOC as having considered pes planus and a chronic left 
ankle disability.  Hence, the Board finds that the Veteran's 
July 2004 Substantive Appeal adequately perfected appeals of 
these issues.  The Board notes that the Veteran is not 
prejudiced by the decision to view these claims as having 
been perfected.

Although the RO reopened both new and material claims in 
December 2004 and February 2005 SSOCs, the question of 
whether new and material evidence has been received to reopen 
such claims must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate them on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analyses must end; hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claims accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of entitlement to service connection for 
bilateral pes planus and for a chronic left ankle disability 
based on de novo review are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. In March 2008, prior to the promulgation of a decision in 
the appeal, the Board received a clarifying statement from 
the appellant, through his authorized representative, that 
indicated he was not seeking service connection for traumatic 
injuries to both feet; there is no question of fact or law 
remaining before the Board in this matter.

2. An unappealed March 2000 rating decision declined to 
reopen a claim of service connection for bilateral pes planus 
that was originally denied by an unappealed May 1958 rating 
decision.

3. The evidence associated with the claims file subsequent to 
the March 2000 rating decision is new, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for bilateral pes planus and raises a 
reasonable possibility of substantiating the claim.

4. An unappealed May 1958 rating decision denied service 
connection for a left ankle injury.

5. The evidence associated with the claims file subsequent to 
the May 1958 rating decision is new, relates to unestablished 
facts necessary to substantiate the claim of service 
connection for a chronic left ankle disability and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of service connection for 
traumatic injuries to both feet.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).

2. The March 2000 rating decision that declined to reopen a 
claim of service connection for bilateral pes planus is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3. New and material evidence having been submitted, the claim 
of service connection for bilateral pes planus is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

4. The May 1958 rating decision that denied service 
connection for a left ankle injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

5. New and material evidence having been submitted, the claim 
of service connection for a chronic left ankle disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  

Since the Veteran has expressed intent to withdraw his appeal 
of service connection for traumatic injuries to the feet, 
further discussion of the impact of the VCAA on that matter 
is not necessary.

Inasmuch as the determination below constitutes a full grant 
of the portion of the new and material evidence claims being 
addressed, there is no reason to belabor the impact of the 
VCAA on these matters, since any error in notice or 
assistance is harmless.  

II. Legal Criteria, Factual Background, and Analysis

A.  Traumatic Injuries to the Feet

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by VA in March 2008, the 
Veteran, through his authorized representative, clarified the 
issues on appeal before the Board by stating that he was only 
appealing claims regarding bilateral pes planus and a chronic 
left ankle disability.  Since this written statement 
indicates the Veteran was not continuing an appeal regarding 
traumatic injuries to both feet, which had been perfected by 
a July 2004 Substantive Appeal, it effectively withdraws his 
appeal of that issue.  Hence, there is no allegation of error 
of fact or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.

B.  New and Material Evidence - Legal Criteria

The Veteran's claims of service connection for bilateral pes 
planus and a left ankle injury were originally denied by a 
May 1958 rating decision.  He was properly notified of that 
decision and it became final.  38 U.S.C.A. § 7105(c).  

In July 1999, the Veteran filed a claim to reopen his claim 
of service connection for bilateral pes planus.  A March 2000 
rating decision denied the claim to reopen.  He was properly 
notified of that decision and it became final.  Id.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  A claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
for all claims to reopen filed on or after August 29, 2001.  
The instant claims to reopen were filed after that date, and 
the new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there generally must be: (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

        1.  Bilateral Pes Planus

Evidence of record in March 2000 included the Veteran's 
service treatment records (STRs).  On November 1952 pre-
induction examination, it was clinically noted that the 
Veteran had third degree pes planus, asymptomatic.  In 
November 1953 the Veteran was treated after a foot crush 
injury.  X-rays were negative and treatment consisted of hot 
soaks and an ace bandage.  On December 1954 separation 
examination, it was clinically noted that he had third degree 
pes planus.  

On April 1958 VA examination, the diagnosis was pes planus, 
bilateral, third degree.  The examiner noted that the 
Veteran's longitudinal arches were quite low and there was 
quite a bit of internal rotation of the astragli and bulging 
of the innerborders. 

Evidence added to the record since March 2000 includes the 
transcript of the October 2004 hearing before a DRO.  At this 
hearing, the Veteran testified that his feet did not bother 
him prior to service.  He stated that the boots he was issued 
when he entered service were too big and that he had 
difficulty balancing when he walked because of their size.  
He developed calluses on his toes and on the balls of his 
feet, so he had to weight bear on the outside of his feet.  
His feet would hurt throughout the day and he noticed that 
they were swollen at the end of the day when he removed his 
boots.  He requested a boot change several times, but he was 
never provided with different boots.  He noticed that the 
arch of his foot was "down more" and that the character of 
his footprint had changed by the end of his service.  

The May 1958 rating decision originally denied the Veteran's 
claim of service connection for bilateral pes planus because 
the evidence did not show that pre-existing pes planus was 
aggravated by the Veteran's service.  The March 2000 rating 
decision declined to reopen the Veteran's claim based on a 
conclusion that the Veteran did not submit new and material 
evidence.  

The Veteran's testimony at the October 2004 hearing is new in 
that it was not previously of record.  It is also material in 
that it provides the Veteran's competent testimony regarding 
the observable symptoms he experienced during service that 
may have related to his pre-existing pes planus.  See Barr v. 
Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay 
testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  
Notably, the U.S. Court of Appeals for Veterans Claims 
(Court) has specifically held that "pes planus is the type 
of condition that lends itself to observation by a lay 
witness."  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Hence, the Veteran's testimony specifically relates to an 
unestablished fact necessary to substantiate the claim for 
service connection and raises a reasonable possibility of 
substantiating the claim that his pre-existing pes planus may 
have been aggravated by his service.  Since the evidence is 
both new and material, the claim of service connection for 
bilateral pes planus is reopened.

        2.  Chronic Left Ankle Disability

Evidence of record in May 1958 included the Veteran's STRs.  
In April 1953 the Veteran reported having pain in his ankles.  
An October 1953 STR shows the Veteran turned and sprained his 
left ankle after jumping out of a truck.  X-rays were 
negative.  He was put on light duty.

A November 1953 STR shows that the Veteran reported having a 
history of rheumatitis in both ankles three years previously.  
He was treated after a foot crush injury.  X-rays were 
negative and treatment consisted of hot soaks and an ace 
bandage.  

An August 1954 STR reflects that the Veteran sprained his 
left ankle while playing ball.  

A February 1958 lay statement from R.H. states that she had 
known the Veteran since he was born and that he had 
rheumatism and arthritis prior to service.

On April 1958 VA examination, the Veteran reported having 
injured his ankle in 1943 when a big stone rolled over it.  
He reported having difficulty with his ankle after standing 
for a long time.  X-rays of the left ankle were negative.  
Physical examination of the ankles revealed no heat or 
redness; plantar flexion was through a good range.

Evidence added to the record since May 1958 includes a 
November 2004 opinion from A.J.C., DPM, MS that states that 
the Veteran sustained sprains to his ankles during service 
and that the Veteran would require long term treatment for 
ankle problems because of his previous injuries.  

On December 2004 VA examination, the diagnoses included mild 
osteoarthritic changes at the ankle.

A March 2008 private opinion from R.W.P., DPM states that 
arthritic changes in the left ankle are likely a result of 
trauma suffered during the Veteran's military service.  

The May 1958 rating decision denied service connection for a 
left ankle injury based on a finding that the Veteran did not 
have a chronic left ankle disability.  The evidence received 
since May 1958 is new since it was not previously of record.  
It is also material because it relates to an unestablished 
fact necessary to substantiate the claim as the record now 
contains competent evidence that the Veteran has a chronic 
left ankle disability.  Additionally, the November 2004 and 
March 2008 private opinions indicate that current arthritis 
of the left ankle may be related to the Veteran's in-service 
injuries.  Hence, this evidence raises a reasonable 
possibility of substantiating the claim.  Since the evidence 
is both new and material, the claim of service connection for 
a chronic left ankle disability is reopened.


ORDER

The appeal seeking service connection for traumatic injuries 
to the feet is dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic left ankle 
disability is reopened; to this extent only, the appeal is 
granted.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claims, additional development is required, as 
described below.

The Veteran appeared for a VA Compensation and Pension (C&P) 
examination in July 2008.  At this examination, the examiner 
evaluated the Veteran's feet and left ankle and provided an 
etiology opinion for the associated disabilities.  
Essentially, the opinion concluded that pre-existing 
bilateral pes planus was not aggravated by service and that 
the left ankle disability was not related to injuries 
sustained during service, but was more likely related to the 
pes planus deformity.  

A subsequent September 2008 VA podiatry note states the 
following:

P[atient] here today for C&P appointment by 
mistake.  He called yesterday to [follow-up] with 
his request for an C&P appointment that was 
suppose[d] to be rescheduled after being seen in 
July, 2008.  His podiatrist at that time requested 
a second opinion with a [follow-up] C&P 
appointment.  Unfortunately he was scheduled into 
the wrong clinic today.  Spoke with C&P OTP today.  
They will track down his paperwork and contact him 
with an appointment.

An addendum to this note indicates that C&P advised that the 
Veteran would need to see a Veterans Service Officer to have 
the RO reschedule a C&P appointment; the writer of the note 
indicated that she informed the Veteran's wife of this 
information.  These notes are the most recent VA treatment 
records that have been associated with the Veteran's claims 
file.  The record does not indicate whether any further 
action was taken on the request for another C&P examination.  
Hence, it is unclear whether the Veteran ever was seen for 
the requested second opinion.  If he did receive a second 
opinion, then it would be pertinent to the adjudication of 
his claims.  It is also notable that the record reflects the 
Veteran receives continuing treatment with the VA podiatry 
clinic in Palo Alto.  Therefore, remand is necessary to 
secure any recent VA treatment records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The record also reflects that some private treatment records 
may remain outstanding.  In a November 2003 statement, the 
Veteran's spouse listed several private treatment providers 
for which the Veteran has received treatment, including Dr. 
J.B., Dr. W.J.L., and Dr. H.  It is unclear from the record 
whether Drs. J.B. and W.J.L. treated the Veteran for his pes 
planus or ankle disabilities.  At the October 2004 hearing, 
the Veteran reported that Dr. H. treated him for these 
disabilities.  The RO did not attempt to secure records from 
Dr. H. and it did not seek to clarify for which disabilities 
Drs. J.B. and W.J.L. treated the Veteran.  Development 
regarding records from these identified treatment providers 
should be completed on remand.



Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Send the Veteran a letter asking him 
to identify any treatment or evaluation 
he has had for bilateral pes planus and 
a chronic left ankle disability and to 
provide any releases necessary to 
obtain records of such treatment or 
evaluation.  Of particular interest are 
treatment records from Dr. H.  Ask the 
Veteran to clarify for what 
disabilities Drs. J.B. and W.J.L. 
treated him and to provide the 
necessary releases if treatment with 
these doctors was for pes planus or a 
left ankle disability.  The RO should 
obtain complete records of all such 
treatment and evaluation from all 
sources identified by the Veteran.  In 
accordance with 38 C.F.R. § 3.159(e), 
the Veteran must be notified of any 
inability to obtain these records.

2. Obtain updated VA treatment records 
since September 2008, including any 
records of any follow-up to the July 
2008 VA examination.  In accordance 
with 38 C.F.R. § 3.159(e), the Veteran 
must be notified of any inability to 
obtain these records.

3. Thereafter, and after undertaking 
any additional development deemed 
necessary, readjudicate the claims of 
service connection.  If either claim 
remains denied, issue an appropriate 
SSOC and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


